Name: Council Decision (EU) 2017/1192 of 26 June 2017 on the position to be taken on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation (CESNI) and at the plenary session of the Central Commission for the Navigation of the Rhine (CCNR) on the adoption of standards concerning technical requirements for inland waterways vessels
 Type: Decision
 Subject Matter: transport policy;  technology and technical regulations;  maritime and inland waterway transport;  European organisations;  EU institutions and European civil service
 Date Published: 2017-07-05

 5.7.2017 EN Official Journal of the European Union L 172/10 COUNCIL DECISION (EU) 2017/1192 of 26 June 2017 on the position to be taken on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation (CESNI) and at the plenary session of the Central Commission for the Navigation of the Rhine (CCNR) on the adoption of standards concerning technical requirements for inland waterways vessels THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the Union in the sector of inland navigation should aim to ensure uniformity in the development of technical requirements for inland waterway vessels to be applied in the Union. (2) The European Committee for drawing up standards in the field of inland navigation (CESNI) was established on 3 June 2015 in the framework of the Central Commission for the Navigation of the Rhine (CCNR) in order to develop technical standards for inland waterways in various fields, in particular as regards vessels, information technology and crew. (3) For efficient transport on the inland waterways, it is important that the technical requirements for vessels are compatible and as harmonised as possible under different legal regimes in Europe. In particular, Member States which are also members of the CCNR should be authorised to support decisions harmonising the CCNR rules with those applied in the Union. (4) CESNI is expected to adopt the European Standard laying down Technical Requirements for Inland Navigations vessels (ES-TRIN standard) 2017/1 at its meeting on 6 July 2017. (5) ES-TRIN standard 2017/1 lays down the uniform technical requirements necessary to ensure the safety of inland waterway vessels. It includes provisions regarding shipbuilding, fitting out and equipment for inland waterway vessels, special provisions regarding specific categories of vessels such as passenger vessels, pushed convoys and container vessels, provisions regarding the automatic identification system equipment, provisions regarding vessel identification, a model of certificates and register, transitional provisions as well as instructions for the application of the technical standard. (6) Directive (EU) 2016/1629 of the European Parliament and of the Council (1) will repeal Directive 2006/87/EC of the European Parliament and of the Council (2) with effect from 7 October 2018. Annex II to Directive (EU) 2016/1629 directly refers to technical requirements for craft as being those set out in ES-TRIN standard 2015/1. The Commission is empowered to update that reference to the most recent version of the ES-TRIN standard and to set the date of its application. (7) Therefore, ES-TRIN standard 2017/1 will affect Directive (EU) 2016/1629. (8) The Union is neither a member of the CCNR nor of CESNI. It is therefore necessary for the Council to authorise the Member States to express within those bodies the position of the Union as regards the adoption of ES-TRIN standard 2017/1, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the Union within the European Committee for drawing up standards in the field of inland navigation on 6 July 2017 shall be to agree to the adoption of the European Standard laying down Technical Requirements for Inland Navigation vessels (ES-TRIN standard) 2017/1 and the complementary Test Standard Inland AIS 2017/1. 2. The position to be taken on behalf of the Union at the meeting of the plenary session of the Central Commission for the Navigation of the Rhine (CCNR), where technical requirements for inland waterway vessels are decided upon, shall be to support all proposals aligning the technical requirements with those of ES-TRIN standard 2017/1, including as regards entry into force and transitional provisions. Article 2 1. The position of the Union as set out in Article 1(1) shall be expressed by the Member States, acting jointly in the interests of the Union. 2. The position of the Union as set out in Article 1(2) shall be expressed by those Member States which are members of the CCNR, acting jointly in the interests of the Union. Article 3 Minor technical changes to the positions set out in Article 1 may be agreed upon without further decision of the Council. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 June 2017. For the Council The President J. MIZZI (1) Directive (EU) 2016/1629 of the European Parliament and of the Council of 14 September 2016 laying down technical requirements for inland waterway vessels, amending Directive 2009/100/EC and repealing Directive 2006/87/EC (OJ L 252, 16.9.2016, p. 118). (2) Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (OJ L 389, 30.12.2006, p. 1).